Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust (TSX - PWT.UN; NYSE - PWE) resumes partial production at its Wildboy property CALGARY, June 8 /CNW/ - Penn West Energy Trust ("Penn West") wishes to report that, following a fire on May 13, 2007, it has successfully resumed production of approximately 28 million cubic feet per day of natural gas at its 100 percent owned Wildboy gas plant in Northern British Columbia. The current production represents approximately 56 percent of the pre-fire level.
